DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 08/19/2022 which has been entered. Claims 1, 2, 11, 13-20, 27-30 and 32 have been amended. Claims 10, 26 and 33 have been cancelled. Claims34 and 35 have been added. Claims 1-9, 11-25, 27-32, 34 and 35 are still pending in this application, with Claims 1, 11, 20 and 27 being independent.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of currently applied art (Sinha and Pershan) is not analogous prior art to the claimed invention because the prior art is not from the same field of endeavor as the claimed invention nor is the prior art reasonable pertinent to the problem faced by the inventor. The Examiner respectfully disagrees.
In paragraph [0074], Applicant’s Specification states in part …The calling support system is a system which supports calling of a candidate for handling a failure upon occurrence of a failure. It is assumed in the present disclosure that the failure includes every failure, hamper, interference, trouble, or the like, which requires claims management or other emergency handling as well as a failure, a fault, or the like, of a system which emergently requires to call persons in charge having expertise, knowledge, or the like. Specific examples of a case where emergency handling is required other than a case of a failure of a system can include a case where a senior person who is authorized to judge disaster control measures is to be called upon occurrence of a disaster, and a case where a doctor having expertise in a surgery is to be urgently called when an emergency surgery is performed at a hospital…

	As shown in Figures 4C and 4G of Sinha, a plurality of emergency scenarios are indicated (e.g. Hurricane, Flood, Earthquake, Medical Pandemic, Traffic Emergency, etc.). As described in paragraph [0074], failure is described as every trouble which requires claims management or other emergency handling. In a circumstance where a national disaster/automobile accident has transpired it would be obvious that claims management and/or emergency handling would be required in an effort to save lives and mitigate property damage. As such the currently applied prior art (Sinha and Pershan) is found to be analogous prior art.

Applicant additionally argues that a prima facie case of obvious has not been established as the Office has failed to provide a clear articulation of why the claimed invention would have been obvious in view of Sinha and Pershan. The Examiner respectfully disagrees. 
As articulated above, Sinha describes emergency scenarios that include natural disasters and well as traffic emergencies. In paragraph [0061], Sinha describes the use of email, instant messaging and short messaging service (SMS). Pershan describes call forwarding methods and apparatuses (call forward on busy, call forward no answer, selective call forwarding, etc.). In a situation where a traffic emergency has occurred (i.e. critically injured person) emergency handling is required (i.e. ambulance and surgery to repair physical damage). The notification of personal in case of emergency contacts [i.e. list of call-target persons: family members, primary personal physician] would be performed.
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Sinha with the method as taught by Pershan to automatically alert designated personnel of an emergency involving someone they have an established relationship with is in a life-threatening circumstance so the informed party may perform necessary actions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1).
As per Claim 1, Shina teaches a method to be executed by a server (Figure 1B – Reference 160; Page 5, Paragraph [0074]), for supporting calling of call-target persons within a list in which candidates for a person who is to handle a failure are defined as call-target persons (Figure 2A – References 402, 404, 406, 414 and 416; Page 9, Paragraph [0097]; Page 12, Paragraph [0126] and [0129]).
Shina also teaches upon occurrence of the failure, the method comprising: a step of transmitting notification content to a client of a call-target person selected from the list via the Internet to call the client (Figure 2A – References 414 and 416; Page 9, Paragraph [0101]); and a step of receiving a response result indicating a result of operation in response to the calling from the client of the selected call-target person (Figure 2A – Reference 402; Page 9, Paragraphs [0097] and [0101]; Page 14, Paragraph [0142]). 
(Note: In paragraph [0074], Applicant’s Specification states in part …The calling support system is a system which supports calling of a candidate for handling a failure upon occurrence of a failure. It is assumed in the present disclosure that the failure includes every failure, hamper, interference, trouble, or the like, which requires claims management or other emergency handling as well as a failure, a fault, or the like, of a system which emergently requires to call persons in charge having expertise, knowledge, or the like)
(Note: In paragraph [0074], Applicant’s Specification indicates Specific examples of a case where emergency handling is required other than a case of a failure of a system can include a case where a senior person who is authorized to judge disaster control measures is to be called upon occurrence of a disaster, and a case where a doctor having expertise in a surgery is to be urgently called when an emergency surgery is performed at a hospital…)
(Note: As shown in Figures 4C and 4G of Sinha, a plurality of emergency scenarios are indicated (e.g. Hurricane, Flood, Earthquake, Medical Pandemic, Traffic Emergency, etc.). As described in paragraph [0074], failure is described as every trouble which requires claims management or other emergency handling. In a circumstance where a national disaster/automobile accident has transpired it would be obvious that claims management and/or emergency handling would be required in an effort to save lives and mitigate property damage)
Sinha does not teach the notification content including a maximum calling period during which the client is caused to continuously ring or vibrate. However, Pershan teaches the notification content including a maximum calling period during which the client is caused to continuously ring or vibrate (Figure 1 – Reference 30; Abstract; Column 5, Lines 19-22; Column 8, Lines 21-24; Column 10, Lines 33-38).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Sinha with the method as taught by Pershan to automatically alert designated personnel of an emergency involving someone they have an established relationship with is in a life-threatening circumstance so the informed party may perform necessary actions.
As per Claim 11, the combination of Sinha and Pershan teaches a method as described in Claim 1. Sinha also teaches a notification transmission circuitry (Figure 1A – Reference 184; Figure 1B – References 160 and 1006; Page 4, Paragraph [0068]; Page 5, Paragraph [0073]); and a response reception circuitry (BWC System: Figure 1A – Reference 194; Figure 1B – References 160 and 1006; Page 7, Paragraphs [0082]; Page 10, Paragraph [0102]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Sinha with the method as taught by Pershan to automatically alert designated personnel of an emergency involving someone they have an established relationship with is in a life-threatening circumstance so the informed party may perform necessary actions.
As per Claim 20, the combination of Sinha and Pershan teaches a method to be executed by a client which communicates with a server which supports calling of call-target persons within a list in which candidates for a person who is to handle a failure are defined as call-target persons, upon occurrence of a failure, the method comprising: a step of, in a case where the client is called from the server via the Internet, receiving notification content from the server and displaying a calling screen of the client, the notification content including a maximum calling period during which the client is caused to continuously ring or vibrate; and a step of accepting operation of selecting a response to the calling screen by the call-target person as described in Claim 1.
(Note: Claim 20 differs from Claim in that Claim 1 is directed to the method being performed from a server whereas Claim 20 recites the method of Claim 1 being performed a client terminal [i.e. user terminal]) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus taught by Pershan to automatically alert designated personnel of an emergency involving someone they have an established relationship with is in a life-threatening circumstance so the informed party may perform necessary actions.
As per Claim 27, the combination of Sinha and Pershan teaches a client which communicates with a server which supports calling of call-target persons within a list in which candidates for a person who is to handle a failure are defined as call-target persons upon occurrence of a failure as described in Claims 1, 11 and 20. Sinha also teaches a display control circuitry (Figures 1D and 1E – Reference 124a-n and 121; Page 7, Paragraphs [0082] and [0086]); and a calling circuitry (Figure 1A – Reference 182; Page 4, Paragraph [0066]; Page 7, Paragraph [0082]; Page 8, Paragraph [0093]).
(Note: Claim 27 differs from Claim 1 in that Claim 1 is directed to a method executed by a server whereas Claim 27 is directed a client interacting with a server. Claim 11 differs from Claim 27 in that Claim 11 is directed to the components of the server that implement the method recited in Claim 1. Claim 20 differs from Claim 27 in that Claim 27 is directed to the physical components used to implement the method of Claim 20)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha with the method and apparatus taught by Pershan to automatically alert designated personnel of an emergency involving someone they have an established relationship with is in a life-threatening circumstance so the informed party may perform necessary actions.

Claim(s) 2, 3, 6, 7, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) as applied to Claims 1 and 11 above, and further in view of Yin et al (2018/0288220 A1).
As per Claims 2 and 12, the combination of Sinha and Pershan teaches wherein in a case where the received response result indicates that operation is performed in response to the calling, a voice channel between the client and the server is not open (Pershan: Figure 6 – Reference 612, 616, 620 and 624; Page 4, Paragraph [0030]). (Note: The call forwarding no answer [CFNA] operation illustrated in Figure 6 of Pershan outlines a process where a series of phones are identified and sequential calling of the identified phones occurs where a secondary phone is contacted when a primary phone is not answered)
(Note: In paragraph [0061], Sinha describes the use of a plurality of communication services [e.g. email, short messaging service [SMS], instant messaging [IM], voice over internet protocol [VoIP]. In paragraph [0101], Sinha describes retrieving emergency contact information and using the retrieved information to initiate contact. Use of these communication service does not require an open voice channel)
The combination of Sinha and Pershan does not teach the response result is a result of operation of selecting response or rejection by the call-target person in response to the calling based on the maximum calling period. However, Yin teaches the response result is a result of operation of selecting response or rejection by the call-target person in response to the calling based on the maximum calling period (Figure 5 – References 501 and 502; Figure 6 – Reference 601b; Page 3, Paragraphs [0029], [0033] and [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha and Pershan with the method and apparatus taught by Yin to provide called parties who receive an incoming call while the called party is not in a position where they can answer the call the ability to decline the call without disrupting the environment [i.e. business meeting] surrounding the called party.
As per Claims 3 and 13, Sinha teaches updating a status database which records a state regarding calling of the call-target person for handling the failure on a basis of the response result (Page 4, Paragraph [0061]; Page 9, Paragraph [0101]). (Note: In paragraph [0101], Shina describes the use of a service or other method to check the status of stored contact numbers. Additionally, Shina describes verifying and/or confirming the current status of an ordered list of emergency contact information)
(Note: In paragraph [0061], Sinha describes the use of calendars in Microsoft Outlook as well as Microsoft Office Communicator which uses presence and availability states associated with registered persons. Using Outlook and Office Communicator as an additional method in conjunction with the combined teachings of Sinha, Pershan and Yin are found to read on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha and Pershan with the method and apparatus taught by Yin to provide called parties who receive an incoming call while the called party is not in a position where they can answer the call the ability to decline the call without disrupting the environment [i.e. business meeting] surrounding the called party.
As per Claims 6 and 16, Sinha teaches in a case where the answer result indicating an answer as to whether the call-target person can respond to a request for handling the failure is received from the client, calling a client of a call-target person selected next from the list (Page 9, Paragraph [0101]).
As per Claims 7 and 17, Sinha teaches in a case where a request is received from a monitoring system which monitors occurrence of the failure, transmitting a push notification indicating occurrence of the failure to the clients of all the call-target persons within the list (Figure 4C; Page 12, Paragraph [0126]; Page 13, Paragraph [0131]). (Note: In paragraph [0126], Sinha describes a hurricane/national disaster scenario to which a push notification is sent to identified personnel)
Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1), and further in view of Yin et al (2018/0288220 A1) as applied to Claims 3 and 13 above, and further in view of Chandrakant et al (10,728,392 B1).
As per Claims 4 and 14, the combination of Sinha, Pershan and Yin teaches the method and apparatus according to Claims 3 and 13; but does not teach receiving an answer result indicating an answer as to whether or not the call-target person can respond to a request for handling the failure; and a step of updating the status database updated on a basis of the response result, on a basis of the answer result.
However, Chandrakant teaches receiving an answer result indicating an answer as to whether or not the call-target person can respond to a request for handling the failure; updating the status database updated on a basis of the response result, on a basis of the answer result (Column 13, Lines 30-34; Column 12, Lines 36-48).
(Note: In Column 13, Lines 30-34; Chandrakant indicates availability states may include offline, unavailable, unavailable meeting, unavailable lunch, busy, after call work [ACW], out of office, working, away, do not disturb [DND], messages only, available and online. In Column 10, Lines 33-38; Pershan describes a call forwarding on no answer [CFONA] option that forwards an unanswered call to a specified telephone when the initial call is unanswered)
(Note: In Column 12, Lines 36-48; Chandrakant describes a method of managing availability states [e.g. detecting, mapping and synchronizing changes in agent availability state]. The combination of prior art supports an interpretation where a call-target person has an availability state of available; and upon detecting that an incoming call to the call-target party is unanswered the mapping and synchronizing described by Chandrakant changes the call-target presence state from available to unavailable)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan and Yin with the method and apparatus taught by Chandrakant to detect an availability status associated with a user and synchronize the current availability status across a plurality of communication devices associated with the user so that a consistent user availability status is presented regardless of the device targeted by a calling party.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1), and further in view of Yin et al (2018/0288220 A1) and Chandrakant et al (10,728,392 B1) as applied to Claims 4 and 14 above, and further in view of Kammeyer et al (9,544,434 B1).
As per Claims 5 and 15, the combination of Sinha, Pershan, Yin and Chandrakant teaches the method and apparatus according to Claims 4 and 14; but does not teach transmitting the status database updated on a basis of the answer result to clients of all the call-target persons within the list. However, Kammeyer teaches transmitting the status database updated on a basis of the answer result to clients of all the call-target persons within the list (Figures 6A and 6B – References 616 and 620; Figure 7 – Reference 700; Column 27, Line 28 – Column 28, Line 5).
(Note: In Column 12, Lines 36-48; Chandrakant describes a method of managing availability states [e.g. detecting, mapping and synchronizing changes in agent availability state]. In Column 27, Line 28 – Column 28, Line 5; Kammeyer describes displaying indications of a plurality of call agents and/or the availability status of the plurality of call agents [i.e. list of call target persons and an availability status associated with each call-target person on the call-target person list] which is displayed as shown in Figure 7)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan, Yin and Chandrakant with the method and apparatus taught by Kammeyer to inform call center agents that are seeking to consult with or transfer a customer to an subject matter expert of the willingness and availability of the resource the call center agent is seeking to communicate with prior to initiating the contact attempt in an effort to minimize the time that the customer spends on hold waiting to have their issue resolved.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1), and further in view of Yin et al (2018/0288220 A1) as applied to Claims 7 and 17 above, and further in view of Johri et al (2008/0147470 A1) and Kammeyer et al (9,544,434 B1).
As per Claims 8 and 18, the combination of Sinha, Pershan and Yin teaches the method and apparatus according to Claims 7 and 17; but does not teach updating a status database on a basis of an answer result indicating an answer as to whether or not the failure can be handled, received from at least one client among all the clients within the list. 
However, Johri teaches updating a status database on a basis of an answer result indicating an answer as to whether or not the failure can be handled, received from at least one client among all the clients within the list (Page 2, Paragraph [0024]; Page 5, Paragraph [0056]; Page 6, Paragraph [0059]). 
(Note: In Paragraph [0059]; Johri describes identifying an agent suitable for handling a task; and the generating, forwarding of assignment information that is used to route a communication to an identified agent. Having accomplished this, the identified agent’s status is then updated [e.g. phone call 134 is assigned to agent X])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan and Yin with the method and apparatus taught by Johri to prevent agents from attempting to handle issues that are currently being address of have already been addressed which allows agents to focus on legitimate requests and provide prompt service to customer requests.
The combination of Sinha, Pershan, Yin and Johri does not teach transmitting the status database updated on a basis of the answer result received from the at least one client, to all the clients within the list. However, Kammeyer teaches transmitting the status database updated on a basis of the answer result received from the at least one client, to all the clients within the list as described in Claim 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan, Yin and Johri with the method and apparatus taught by Kammeyer to inform call center agents that are seeking to consult with or transfer a customer to an subject matter expert of the willingness and availability of the resource the call center agent is seeking to communicate with prior to initiating the contact attempt in an effort to minimize the time that the customer spends on hold waiting to have their issue resolved.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1), and further in view of Yin et al (2018/0288220 A1), Johri et al (2008/0147470 A1) and Kammeyer et al (9,544,434 B1) as applied to Claims 8 and 18 above, and further in view of Rao et al (2020/0279624 A1).
As per Claims 9 and 19, the combination of Sinha, Pershan, Yin, Johri and Kammeyer teaches the method and apparatus of Claims 8 and 18; but does not teach wherein a plurality of call-target persons are selected from the list, and clients of the plurality of call-target persons are called at the same time. However, Rao teaches wherein a plurality of call-target persons are selected from the list, and clients of the plurality of call-target persons are called at the same time (Page 5, Paragraph [0066]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha, Pershan, Yin, Johri and Kammeyer with the method and apparatus taught by Rao to ensure that designated personnel are made aware of changes that negatively impact or endanger the health of a person or a system so that the notified personnel can provide the necessary assistance to stabilize the health of the afflicted individual or malfunctioning system.
Claim(s) 21-25 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) as applied to Claims 20 and 27 above, and further in view of Kammeyer et al (9,544,434 B1).
As per Claims 21 and 28, the combination of Sinha and Pershan teaches the method and apparatus according to Claims 20 and 27; but does not teach in a case where operation of selecting a response to the calling screen by the call-target person is accepted, stopping calling of the client, wherein in a case where the operation of selecting the response is accepted, a voice channel between the client and the server is not open.
However, Kammeyer teaches in a case where operation of selecting a response to the calling screen by the call-target person is accepted, stopping calling of the client, wherein in a case where the operation of selecting the response is accepted, a voice channel between the client and the server is not open (Column 27, Lines 51 – Column 28, Line 7; Column 28, Lines 50-54; Column 30, Lines 19-25).
(Note: In Column 28, Lines 50-54; Kammeyer describes how in response to an incoming phone call from a customer or another agent the called agent/expert may choose to activate an Answer button. At the time of the incoming call there is no established voice channel, and selection of the answer button stops the calling of the client. In Column 30, Lines 19-25; Kammeyer describes an agent changing their availability status [e.g. Offline/Available for Urgent Communications Only] which is also an indication of selecting a response to the calling screen [i.e. changing availability status])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Sinha and Pershan with the method and apparatus taught by Kammeyer to inform call center agents that are seeking to consult with or transfer a customer to an subject matter expert of the willingness and availability of the resource the call center agent is seeking to communicate with prior to initiating the contact attempt in an effort to minimize the time that the customer spends on hold waiting to have their issue resolved.
As per Claims 22 and 29, Sinha teaches in a case where a push notification indicating occurrence of the failure is received from the server, displaying a first screen including the push notification (Page 12, Paragraph [0126]; Page 13, Paragraph [0131]).
As per Claims 23 and 30, Sinha teaches a step of causing a second screen of application for supporting calling installed at the client to be displayed, the second screen including at least one of a message associated with the failure or results of calling of other clients associated with the failure (Figure 4D; Figure 4H; Page 12, Paragraph [0127]; Page 13, Paragraph [0131]). 
As per Claims 24 and 31, Sinha teaches wherein the second screen further includes a selectable button allowing the call-target person of the client to answer that the call-target person can handle the failure (Figure 4H; Page 13, Paragraph [0131]). (Note: As shown in Figure 4H, a configurable scenario can be created for a wide variety of situations [e.g. active emergency – Hurricane]. In the example the notified party is asked to update contact information and click a save button. This interactive request can be altered for a variety of purposes and involves the use of a user selectable button [i.e. a selectable button allowing the call-target person of the client to answer that the call-target person can handle the failure])
As per Claims 25 and 32, Sinha teaches causing a third screen of application for supporting calling installed at the client to be displayed, the third screen including an input screen allowing the call-target person of the client to have chats with clients of other call-target persons within the list (Figure 4I; Page 11, Paragraph [0119]; Page 13, Paragraph [0132]). (Note: In paragraph [0119], Sinha describes workers communicating via instant messaging to facilitate work and emergency related activities.
Claim(s) 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2008/0208605 A1) in view of Pershan et al (6,718,026 B1) as applied to Claim 1 above, and further in view of Cooper (2020/0065180 A1).
As per Claims 34 and 35, the combination of Sinha and Pershan teaches the method according to Claim 1; but does not teach wherein the failure is a failure of equipment connected to a network or the network itself; and receiving an emergency call request from a monitoring system, wherein the step of transmitting notification content is performed in response to receipt of the emergency call request.
However, Cooper teaches wherein the failure is a failure of equipment connected to a network or the network itself; and receiving an emergency call request from a monitoring system, wherein the step of transmitting notification content is performed in response to receipt of the emergency call request (Figure 1 – Reference 103, 104, 107 and 108; Page 2, Paragraphs [0017] and [0018]; Page 3, Paragraph [0022]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Sinha and Pershan with the method taught by Cooper to expedite the repair of infrastructure elements by providing information related to the failure [i.e. location of equipment, nature of the issue, model of the equipment, service level agreement, etc.] directly to help desk/service technicians who dispatch personnel to address the service request.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toner et al (2009/0323919 A1), PORTMAN et al (2012/0224020 A1), Leung et al (2012/0230487 A1), WALKER et al (2014/0065997 A1), Lin et al (7,184,527 B1), CHU (2019/0007806 A1), Bhaumik et al (2013/0095807 A1), Thompson (2017/0054923 A1) and Lieu (2017/0164176 A1). Each of these describes systems and methods of implementing emergency communications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652